Case: 20-1557   Document: 62     Page: 1   Filed: 06/03/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     PROPPANT EXPRESS INVESTMENTS LLC,
      PROPPANT EXPRESS SOLUTIONS LLC,
                 Appellants

                            v.

            OREN TECHNOLOGIES, LLC,
                  Cross-Appellant

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                  2020-1557, 2020-1572
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01917.
                 ______________________

                      ON MOTION

                 ______________________
Case: 20-1557    Document: 62     Page: 2    Filed: 06/03/2022




 2              PROPPANT EXPRESS INVESTMENTS LLC V. OREN
                                      TECHNOLOGIES, LLC


                        ORDER

        Upon consideration of the parties’ joint agreement
 to dismiss the appeals,

       IT IS ORDERED THAT:

       (1) The motion is granted. The appeals are
           dismissed.

       (2) Each side shall bear its own costs.




                                    FOR THE COURT


 June 3, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court



 ISSUED AS A MANDATE: June 3, 2022